     Case 3:15-cv-00401-LRH-WGC Document 67 Filed 11/16/18 Page 1 of 2




 1   WRIGHT, FINLAY & ZAK, LLP
     Christopher A.J. Swift, Esq.
 2   Nevada Bar No. 11291
 3   Lindsay D. Robbins, Esq.
     Nevada Bar No. 13474
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
 6   lrobbins@wrightlegal.net
     Attorneys for Plaintiff, Deutsche Bank National Trust Company, as trustee for Morgan Stanley
 7   ABS Capital I Inc. Trust 2007-NC1 Mortgage Pass-through Certificates, Series 2007-NC1
 8                               UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA

10    DEUTSCHE BANK NATIONAL TRUST                     Case No.: 3:15-cv-00401-LRH-WGC
      COMPANY, AS TRUSTEE FOR MORGAN
11    STANLEY ABS CAPITAL I INC. TRUST                 STIPULATION TO EXTEND
12    2007-NC1 MORTGAGE PASS-THROUGH                   DEADLINE TO FILE RESPONSE TO
      CERTIFICATES, SERIES 2007-NC1, a                 HIGHLAND RANCH HOMEOWNERS
13    California Company,                              ASSOCIATION’S MOTION FOR
                                                       PARTIAL DISMISSAL, OR IN THE
14
                   Plaintiff,                          ALTERNATIVE, PARTIAL SUMMARY
15          vs.                                        JUDGMENT [ECF NO. 66]

16    AIRMOTIVE INVESTMENTS, LLC, a Nevada                             (First Request)
      Limited Liability Company, HIGHLAND
17
      RANCH HOMEOWNERS ASSOCIATION, a
18    Nevada non-profit corporation,                    AND ORDER THEREON

19                 Defendants.
20
21
22          COMES NOW Plaintiff, Deutsche Bank National Trust Company, as trustee for Morgan
23   Stanley ABS Capital I Inc. Trust 2007-NC1 Mortgage Pass-through Certificates, Series 2007-
24   NC1 (“Deutsche Bank” or “Plaintiff”), and Defendant, Highland Ranch Homeowners
25   Association (hereinafter “HOA”), (collectively, the “Parties”), by and through their respective
26   undersigned counsel, and hereby stipulate and agree as follows:
27          Deutsche Bank filed its Second Amended Complaint on July 18, 2018 [ECF No. 59].
28   HOA filed its Motion for Partial Dismissal or, in the alternative, Partial Summary Judgment on



                                               Page 1 of 2
     Case 3:15-cv-00401-LRH-WGC Document 67 Filed 11/16/18 Page 2 of 2




 1   October 31, 2018 [ECF No. 66] (hereinafter “Motion”). In order to provide Deutsche Bank
 2   sufficient time to adequately prepare its response, the Parties stipulate and agree to extend the
 3   deadline for Deutsche Bank to file its response from November 21, 2018 to December 21, 2018.
 4          This is Deutsche Bank’s first request for an extension of this deadline and is not made to
 5   cause delay or prejudice to any party.
 6          IT IS HEREBY STIPULATED that Plaintiff has up to and including December 21,
 7   2018, to file its response to the HOA’s Motion.
 8
     DATED this 16th day of November, 2018.        DATED this 16th day of November, 2018.
 9
     WRIGHT, FINLAY & ZAK, LLP                     LAXALT & NOMURA, LTD.
10
     __/s/ Lindsay D. Robbins, Esq.__________      /s/ Ryan Leary, Esq.
11
     Lindsay D. Robbins, Esq.                      Ryan Leary, Esq.
12   Nevada Bar No. 13474                          Nevada Bar No. 11630
     Attorneys for Deutsche Bank National Trust    Attorney for Highland Ranch Homeowners
13   Company, as trustee for Morgan Stanley        Association
14   ABS Capital I Inc. Trust 2007-NC1
     Mortgage Pass-through Certificates, Series
15   2007-NC
16                                                ORDER
17          IT IS SO ORDERED., nunc pro tunc.
18          DATED this _____
                        26th day of November 2018.
19                                                      ________________________________
20                                                      LARRY R. HICKS
                                                  ____________________________________
                                                  UNITEDUNITED
                                                          STATESSTATES  DISTRICT
                                                                  DISTRICT COURTJUDGE
                                                                                   JUDGE
21
22
23
24
25
26
27
28



                                                Page 2 of 2
